Exhibit 10.5

 

Execution Version

 

STOCKHOLDER VOTING AGREEMENT

 

This Stockholder Voting Agreement (this “Agreement”) is made and entered into as
of January 2, 2019, by and among Safety, Income & Growth Inc., a Maryland
corporation (the “Company”), and the undersigned stockholder (the “Stockholder”)
of the Company.

 

RECITALS

 

A.            The board of directors of the Company has approved (i) the
acquisition by iStar Inc. (“iStar”) of $250 million of limited partnership
interests designated as “Investor Units” (the “Purchased Units”) in Safety
Income and Growth Operating Partnership LP (the “OP”), (ii) the exchange of the
Investor Units for shares of common stock of the Company (“Company Shares”) on a
one Company Share-for-one Investor Unit basis (subject to antidilution
adjustments) (the “Share Exchange”); (iii) the grant of certain preemptive
rights to iStar, and (iv) various related transactions, all as more fully
described in Annex A hereto, and intends to submit the Share Exchange and grant
of preemptive rights (the “Transactions”) to its common stockholders for their
consideration and approval.

 

B.            Stockholder is the beneficial owner (as defined in Rule 13d-3
under the Securities Exchange Act of 1934) of such number of Company Shares as
is indicated on the signature page of this Agreement (together with any shares
acquired by Stockholder after the date hereof and prior to the termination of
this Agreement, the “Stockholder’s Shares”).

 

C.            Stockholder is entering into this Agreement to evidence its
support of the Transactions and its commitment to vote the Stockholder’s Shares
in favor of the Transactions in accordance with the terms of this Agreement.

 

NOW, THEREFORE, intending to be legally bound, the parties hereby agree as
follows

 

1.             Agreement to Vote Stockholder’s Shares.

 

(a)           Prior to the Expiration Date (as definfed in Section 5 hereof),
every meeting of the Company’s stockholders at which the Transactions are
presented for consideration and approval by the stockholders, and at every
adjournment or postponement thereof, Stockholder (in Stockholder’s capacity as
such) shall appear at the meeting or otherwise cause the Stockholder’s Shares to
be present thereat for purposes of establishing a quorum and, to the extent not
voted by the persons appointed as proxies pursuant to this Agreement, vote in
favor of the adoption of the Transactions.

 

(b)           If Stockholder is the beneficial owner, but not the record holder,
of the Stockholder’s Shares, Stockholder agrees to take all actions necessary to
cause the record holder and any nominees to vote all of the Stockholder’s Shares
in accordance with Section 1(a).

 

(c)           At all times during the period commencing with the execution and
delivery of this Agreement and expiring on the Expiration Date, Stockholder
shall not, Transfer or suffer a Transfer of any of the Stockholder’s Shares. 
“Transfer” means, with respect to any security, the

 

--------------------------------------------------------------------------------



 

direct or indirect assignment, sale, transfer, tender, exchange, pledge,
hypothecation, or the grant, creation, or suffrage of a lien, security interest,
or encumbrance in or upon, or the gift, grant, or placement in trust, or the
constructive sale (through hedging or derivative transactions that have the
effect of transferring the voting power associated with the Stockholder’s
Shares) or other disposition of such security (including transfers by operation
of law) of any right, title, or interest therein (including any right or power
to vote to which the holder thereof may be entitled or the record or beneficial
ownership thereof, and each agreement, arrangement, or understanding to effect
any of the foregoing.

 

(d)           Except as otherwise permitted by this Agreement or by order of a
court of competent jurisdiction, during the term of this Agreement, Stockholder
will not commit any act that could restrict or affect Stockholder’s legal power,
authority, and right to vote all of the Stockholder’s Shares then owned of
record or beneficially by Stockholder or otherwise prevent or disable
Stockholder from performing any of its obligations under this Agreement. 
Without limiting the generality of the foregoing, during the term of this
Agreement, except for this Agreement and as otherwise permitted by this
Agreement, Stockholder shall not enter into any voting agreement with any person
or entity with respect to any of the Stockholder’s Shares, grant any person or
entity any proxy (revocable or irrevocable) or power of attorney with respect to
any of the Stockholder’s Shares, deposit any of the Stockholder’s Shares in a
voting trust, or otherwise enter into any agreement or arrangement with any
person or entity limiting or affecting Stockholder’s legal power, authority, or
right to vote the Stockholder’s Shares in favor of the approval of the
Transactions.

 

2.             Grant of Irrevocable Proxy.

 

(a)           Stockholder hereby irrevocably appoints the Company and each of
its executive officers or other designees (the “Proxyholders”), as Stockholder’s
proxy and attorney-in-fact (with full power of substitution and resubstitution),
and grants to the Proxyholders full authority, for and in the name, place, and
stead of Stockholder, solely for the purpose of voting the Stockholder’s Shares,
and/or instructing nominees or record holders to vote the Stockholder’s Shares,
in accordance with Section 1(a) hereof and, in the discretion of the
Proxyholders, with respect to any proposed adjournments or postponements of any
meeting of Stockholders at which the Transactions are to be considered.

 

(b)           Stockholder hereby revokes any proxies heretofore given by
Stockholder in respect of the Shares.

 

(c)           Stockholder hereby affirms that the irrevocable proxy set forth in
this Section 2 is given to secure the performance of the duties of Stockholder
under this Agreement.  Stockholder hereby further affirms that, subject to
Section 5, the irrevocable proxy is coupled with an interest, is intended to be
irrevocable, and may under no circumstances be revoked.  The irrevocable proxy
granted by Stockholder herein is a durable power of attorney and shall survive
the dissolution, bankruptcy, or incapacity of Stockholder.

 

(d)           The Proxyholders may not exercise this irrevocable proxy on any
matter except as provided above.  Stockholder may vote the Stockholder’s Shares
on all other matters.

 

2

--------------------------------------------------------------------------------



 

(e)           The Company may terminate this proxy at any time by written notice
to Stockholder.

 

3.             Action in Stockholder Capacity Only.  Stockholder is entering
into this Agreement solely in Stockholder’s capacity as a record holder and
beneficial owner, as applicable, of Shares.

 

4.             Representations and Warranties of Stockholder.  Stockholder
hereby represents and warrants to Parent as follows:

 

(a)           Stockholder is the beneficial or record owner of the shares of
capital stock of the Company indicated on the signature page of this Agreement
free and clear of any and all pledges, liens, security interests, mortgage,
claims, charges, restrictions, options, title defects, or encumbrances.

 

(b)           As of the date hereof and for so long as this Agreement remains in
effect (including as of the date of the Company stockholders’ meeting at which
the Transactions are considered, which, for purposes of this Agreement, includes
any adjournment or postponement thereof), except as otherwise provided in this
Agreement, Stockholder has full power and authority to (i) make, enter into, and
carry out the terms of this Agreement and to grant the irrevocable proxy as set
forth in Section 2; and (ii) vote all of the Stockholder’s Shares in the manner
set forth in this Agreement without the consent or approval of, or any other
action on the part of, any other person or entity.

 

(c)           This Agreement has been duly and validly executed and delivered by
Stockholder and constitutes a valid and binding agreement of Stockholder
enforceable against Stockholder in accordance with its terms.  The execution and
delivery of this Agreement and the performance by Stockholder of the agreements
and obligations hereunder will not result in any breach or violation of or be in
conflict with or constitute a default under any term of any material contract to
or by which Stockholder is a party or bound, or any order or legal requirement
to which Stockholder (or any of Stockholder’s assets) is subject or bound,
except for any such breach, violation, conflict, or default which, individually
or in the aggregate, would not impair or adversely affect Stockholder’s ability
to perform Stockholder’s obligations under this Agreement or render inaccurate
any of the representations made herein.

 

5.             Termination.  This Agreement shall terminate and be of no further
force or effect whatsoever as of such time (the “Expiration Date”) as (a) the
Transactions are approved by the Company’s stockholders at the meeting of
stockholders at which the Transactions are presented for consideration, or
(b) the Transactions are terminated, and in any event this Agreement shall
terminate on June 30, 2019 if the Transactions have not been submitted to the
Company’s stockholders for approval by such date; provided, however, that
(i) Section 6 shall survive the termination of this Agreement, and (ii) the
termination of this Agreement shall not relieve Stockholder from any liability
for any inaccuracy in or breach of any representation, warranty, or covenant
contained in this Agreement.

 

6.             Miscellaneous Provisions.

 

(a)           Amendments.  No amendment of this Agreement shall be effective
against any party unless it shall be in writing and signed by the Company and
Stockholder.

 

3

--------------------------------------------------------------------------------



 

(b)           Waivers.  No action taken pursuant to this Agreement, including
any investigation by or on behalf of any party, or any failure or delay on the
part of any party in the exercise of any right hereunder, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representations, warranties, or covenants contained in this Agreement.  The
waiver by any party of a breach of any provision hereunder shall not operate or
be construed as a waiver of any prior or subsequent breach of the same or any
other provision hereunder. Any waiver by a party of any provision of this
Agreement shall be valid only if set forth in a written instrument signed on
behalf of such party.

 

(c)           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties to this Agreement and supersedes all other prior agreements,
arrangements, and understandings, both written and oral, between the parties
with respect to the subject matter hereof.

 

(d)           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Maryland, regardless of any laws or
legal principles that might otherwise govern under applicable principles of
conflicts of law thereof.

 

(e)           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES IRREVOCABLY WAIVES ANY
AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.

 

(f)            Assignment and Successors.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
and their respective successors and permitted assigns, provided that except as
otherwise specifically provided herein, neither this Agreement nor any of the
rights, interests, or obligations of the parties may be assigned or delegated by
any of the parties without prior written consent of the other parties.  Any
assignment in violation of the foregoing shall be void and of no effect.

 

(g)           No Third-Party Rights.  Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person (other than the parties)
any right, benefit, or remedy of any nature whatsoever under or by reason of
this Agreement.

 

(h)           Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

(i)            Specific Performance; Injunctive Relief.  The parties acknowledge
that the Company shall be irreparably harmed by, and that there shall be no
adequate remedy at law for, a violation of any of the covenants or agreements of
Stockholder set forth in this Agreement.  Therefore, Stockholder hereby agrees
that, in addition to any other remedies that may be available to the Company
upon any such violation, the Company shall have the right to enforce such
covenants and agreements by specific performance, injunctive relief, or by any
other means available to such party at law or in equity without posting any bond
or other undertaking.  Stockholder agrees that Stockholder will not oppose the
granting of any injunction, specific performance, or other equitable relief on
the basis that Parent has an adequate remedy of law or an

 

4

--------------------------------------------------------------------------------



 

injunction, award of specific performance, or other equitable relief is not an
appropriate remedy for any reason at law in equity.

 

(j)            Notices.  All notices, consents, requests, claims, and demands
under this Agreement shall be in writing and shall be deemed given if
(i) delivered to the appropriate address of the Company’s and Stockholder’s
headquarters by hand or overnight courier (providing proof of delivery), or
(ii) sent by facsimile or e-mail to each of the Company’s and the Stockholder’s
lead independent director with confirmation of transmission by the transmitting
equipment confirmed with a copy delivered as provided in clause (i).

 

(k)           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument, and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties.

 

(l)            Headings.  The headings contained in this Agreement are for the
convenience of reference only, shall not be deemed to be a part of this
Agreement, and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

THE COMPANY

STOCKHOLDER

 

 

SAFETY, INCOME & GROWTH INC.

SFTY VII-B, LLC

 

 

 

 

 

 

 

By:

/s/ Jay Sugarman

 

By:

L-A RE Fund VII-B, as sole member

Name:

Jay Sugarman

 

 

 

Title:

Chairman and Chief Executive Officer

 

By:

Lupert-Adler Group VII-B, LLC, as general partner

 

 

 

 

By:

Lupert-Adler Group VII-B Holdings, L.P., as sole member

 

 

 

 

By:

Lupert-Adler Group VII-B Holdings, LLC, as general partner

 

 

 

 

 

 

 

By:

/s/ Dean S. Adler

 

Name:

Dean S. Adler

 

Title:

Member

 

 

 

 

 

 

 

Shares Beneficially Owned by Stockholder:

750,000   shares of Company Common Stock

 

Stockholder Voting Agreement

 

--------------------------------------------------------------------------------



 

Annex A

 

Description of Transactions

 

[Attach Term sheet as annex]

 

Annex A-1

--------------------------------------------------------------------------------